                                                         1 Michael R. Bracamontes (SBN 242655)
                                                           Ryan J. Vlasak (SBN 241581)
                                                         2 BRACAMONTES & VLASAK, P.C.
                                                           220 Montgomery Street, Suite 870
                                                         3 San Francisco, CA 94104
                                                           Phone: (415) 835-6777
                                                         4 Fax: (415) 835-6780
                                                         5 Attorneys for Plaintiffs
                                                         6
                                                         7
                                                         8                                         UNITED STATES DISTRICT COURT
                                                         9                                      NORTHERN DISTRICT OF CALIFORNIA
                                                        10                                              SAN FRANCISCO DIVISION
                                                        11
                                                                                                                            CASE NO.: 3:18-CV-00185-SI
                       A Professional Law Corporation
Bracamontes & Vlasak




                                                        12 NICETTE BALUKJIAN individually and as
                                                                                                                            REQUEST FOR DISMISSAL &
                             www.bvlawsf.com




                                                        13 successor in interest to the ESTATE OF                           [PROPOSED] ORDER OF DISMISSAL
                                                        14 ROMULO C. VALDEZ,
                                                                                                                            Courtroom:       1
                                                        15 ROMELYN WOODRUFF,                                                Judge:           Hon. Susan Illston
                                                        16 ROMULO “ROMY” VALDEZ, JR., and
                                                        17 DWIGHT “IKE” VALDEZ,
                                                        18                    Plaintiffs,
                                                        19                    vs.
                                                        20 VIRGIN AMERICA, INC.,
                                                        21 ALASKA AIRLINES, INC., and
                                                        22 DOES 1 to 20, inclusive,
                                                        23                    Defendants
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28


                                                             ________________________________________                      -1-
                                                             Balukjian, et al. v. Virgin America, et al. – Request for Dismissal & [Proposed] Order of Dismissal
                                                         1       TO THE HONORABLE COURT, ALL INTERESTED PARTIES, AND TO THEIR
                                                         2 ATTORNEYS OF RECORD:
                                                         3       Plaintiffs Nicette Balukjian, individually and as successor in interest to the Estate of Romulo C.
                                                         4 Valdez, Romelyn Woodruff, Romolu “Romy” Valdez, Jr., and Dwight “Ike” Valdez (collectively
                                                         5 “Plaintiffs”) and Defendants Virgin America, Inc. and Alaska Airlines, Inc. (collectively
                                                         6 “Defendants”), by and through their respective Counsel of record, have reached a settlement agreement
                                                         7 in the instant matter and hereby stipulate for dismissal of this entire action of all parties and all causes
                                                         8 of action, with prejudice.
                                                         9       IT IS SO STIPULATED AND AGREED.
                                                        10
                                                        11 DATED: January 3, 2019                                                    /s/ Michael Bracamontes
                                                                                                                                     Michael Bracamontes, Esq. 1
                       A Professional Law Corporation
Bracamontes & Vlasak




                                                        12
                                                                                                                                     Bracamontes & Vlasak, PC
                             www.bvlawsf.com




                                                        13                                                                           Attorneys for Plaintiffs

                                                        14
                                                        15 DATED: January 3, 2019                                                    /s/ Arthur I. Willner
                                                                                                                                     Arthur I. Willner, Esq.
                                                        16                                                                           LEADER BERKON COLAO &
                                                                                                                                     SILVERSTEIN, LLP
                                                        17                                                                           Attorneys for Defendants
                                                        18
                                                        19                                                   [PROPOSED] ORDER
                                                        20       Good Cause appearing and pursuant to the Parties’ Stipulation and request, it is hereby ordered that
                                                        21 the instant matter is dismissed in its entirety, with prejudice.
                                                        22
                                                        23       IT IS SO ORDERED.
                                                        24
                                                        25 DATED:        1/4/19

                                                        26                                                         SUSAN ILLSTON
                                                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                                        27
                                                        28   1
                                                              As the filer of this Request for Dismissal & [Proposed] Order for Dismissal, I, Michael R. Bracamontes attest that Arthur I.
                                                             Willner concurs in the content of said Request and has authorized its filing.

                                                             ________________________________________                      -2-
                                                             Balukjian, et al. v. Virgin America, et al. – Request for Dismissal & [Proposed] Order of Dismissal
